Citation Nr: 0405530	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  00-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing before the undersigned sitting at the RO was held 
in June 2001.  A transcript of that hearing is associated 
with the claims folder.

The Board remanded this case in August 2001 for additional 
development.  The case has since returned to the Board.

In January 2004, the veteran's representative filed a Motion 
to Advance on the Docket.  In February 2004, the veteran and 
his representative were advised that the case was currently 
under review and therefore, the motion was moot.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Prior to January 14, 2002, pulmonary function test (PFT) 
results did not indicate a Forced Expiratory Volume in one 
second (FEV-1) of 40 to 55 percent predicted, or a ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 
percent predicted, and the evidence did not show a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with respiratory 
limit).

3.  PFT results dated January 14, 2002, report a post-drug 
FEV-1 of 49 percent predicted.  PFT results do not establish 
a FEV-1 less than 40 percent predicted, or FEV-1/FVC less 
than 40 percent, or DLCO (SB) less than 40 percent predicted; 
and the evidence does not show a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption, cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or that the veteran 
requires outpatient oxygen therapy.

4.  The veteran's restrictive airway disease does not require 
frequent hospitalizations and the evidence does not establish 
a marked interference with employment beyond that 
contemplated in the schedular standards.


CONCLUSIONS OF LAW

1.  For the period prior to January 14, 2002, the criteria 
for an evaluation in excess of 30 percent for restrictive 
airway disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6845 (2003).

2.  For the period beginning January 14, 2002, the criteria 
for a 60 percent evaluation, and no more, for restrictive 
airway disease are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6845 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was originally granted service connection for 
restrictive lung disease secondary to asbestos exposure in 
February 1999 and assigned a 30 percent evaluation effective 
August 18, 1998.  In January 2000, the RO continued the 30 
percent evaluation.  The veteran reports extreme shortness of 
breath and pain, and contends that the currently assigned 30 
percent evaluation does not adequately compensate him for the 
severity of his disability.

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Court's decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for restrictive lung disease, a 
substantially complete application was received in August 
1998.  In February 1999, the RO granted service connection 
for restrictive lung disease secondary to asbestos exposure 
and assigned a 30 percent evaluation.  In January 2000, the 
RO received a service-connected admission report and 
subsequently continued the 30 percent evaluation.  

The February 1999 rating decision, the January 2000 rating 
decision, the February 2000 statement of the case (SOC), and 
the October 2003 supplemental statement of the case (SSOC), 
collectively notified the veteran of the laws and regulations 
pertinent to his claim.  These documents also notified the 
veteran of the evidence of record and of the reasons and 
bases for the denial.  

The August 2001 Board remand advised the veteran of the 
enactment of the VCAA.  Letter dated in October 2002 notified 
the veteran of his rights in the VA claims process and 
further informed him of VA's duty to notify and to assist.  
The letter advised the veteran that to establish entitlement 
to an increased evaluation, the evidence must show an 
increase in the severity of his current physical or mental 
disability.  He was advised that VA would make reasonable 
efforts to help him get the evidence necessary to support his 
claim and that VA would try to get medical records, 
employment records, or records from any Federal agency, but 
that it was the veteran's responsibility to provide enough 
information so that VA could request any identified records.  
He was informed that if he had any private medical records he 
wanted VA to obtain, he must submit the appropriate 
authorization.  Regarding VA treatment, he was requested to 
identify the facility and dates of treatment.  He was also 
told what VA has done to help with his claim and was 
specifically informed of the evidence that VA had obtained.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case back to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was provided to the veteran in October 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini, supra, also held that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the letter did advise the veteran that he 
could help with his claim by telling VA about any additional 
information or evidence that he wanted VA to try and obtain.  
Thus, as discussed above, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

At the June 2001 hearing, the veteran testified that he 
received treatment for his lung disability at the VA medical 
centers (VAMC) in Cincinnati and Chillicothe.  Pursuant to 
the August 2001 Board remand, the RO obtained records from 
these facilities for the period from approximately February 
2000 to November 2001.  Hospital summaries dated in January 
and February 2002 are also associated with the claims folder.  

The veteran provided authorizations for release of 
information from The Christ Hospital and Queen City Pulmonary 
and Associates.  Records from The Christ Hospital were 
obtained and are associated with the claims folder.  The RO 
requested records from Queen City in May 2003.  In July 2003, 
the RO submitted a second request to this facility and also 
notified the veteran that VA had not received these records.  
The July 2003 request was returned to sender as "attempted 
not known."  VA made two requests for these records and also 
notified the veteran that the records had not been received.  
Consequently, the Board finds that VA has satisfied its duty 
to assist with respect to obtaining records not in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  

In November 2002, the veteran submitted a statement wherein 
he requested that the RO obtain all of his records from VAMC 
Cincinnati and VAMC Chillicothe from February 2000 to the 
present.  He also indicated that he was scheduled for a 
"chest" appointment in January 2003 at VAMC Cincinnati, but 
was unaware if this was his compensation and pension 
examination.  The Board acknowledges that additional VA 
treatment records subsequent to February 2002 have not been 
obtained.  Notwithstanding, the veteran was provided a VA 
examination in February 2003 and the examiner reviewed the 
veteran's claims folder and extensive local VA records.  This 
examination provided current PFT results and discussed 
previous pertinent VA diagnostic testing.  The veteran was 
also provided a VA examination in October 1998.  The Board 
notes that the general rating formula for restrictive lung 
disease is largely dependent on the results of diagnostic 
testing (PFT).  

Based on the foregoing and in light of the favorable decision 
to grant the veteran an increased evaluation, the Board finds 
that VA has satisfied its duty to notify and to assist and 
that under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Background

The veteran underwent a VA examination in October 1998.  He 
reported surgery in 1990 for the removal of a noncancerous 
mass.  Over the years he has developed significant problems 
with shortness of breath.  He has tried treatment with a 
variety of bronchodilators and other inhalers, but these have 
not been of significant help.  He does not require home 
oxygen.  Past medical history is significant for coronary 
artery disease with bypass surgery in 1988 and peripheral 
vascular disease (PVD) with a history of a light stroke.

Physical examination revealed a right thoracotomy scar with 
some associated underlying tissue defect.  Lungs were 
resonant to percussion and on auscultation, showed fine 
crackles approximately one third of the way up on both sides.  
Chest x-ray revealed tortuosity of the thoracic aorta; 
bilateral basilar pleural thickening without definitive 
calcified plaque seen; and basilar predominant reticular 
opacities.  The radiology report indicates that the pleural 
based opacity in the left lung base may represent foci of 
rounded atelectasis and that this may be better evaluated 
with high resolution computed tomography (CT).  

PFT reported pre-test values as FEV-1 of 57.2 percent of 
predicted and FEV-1/FVC of 58.7 percent.  Post-test 
bronchodilator values were reported as FEV-1 of 64.5 percent 
of predicted and FEV-1/FVC of 65.3 percent.  Impression was 
"[m]ixed obstructive/restrictive pattern indicated by 
reductions in expiratory flows and FVC."  Post 
bronchodilator results indicated a significant improvement in 
FEV-1, but not FVC.  Based solely on the FEV-1, the reduction 
in FEV-1 was moderately severe.

The veteran was admitted to VAMC Cincinnati on December 29, 
1999 with complaints of chest heaviness on the left side and 
he was noted to be in atrial fibrillation.  Coronary 
angiogram revealed an occluded left anterior descending and 
right coronary artery proximally.  He had patent grafts 
presently to the left anterior descending and a patent 
saphenous vein graft (SVG) to the right coronary artery.  
Ejection fraction was estimated at 25 percent with anterior 
hypokinesis and left ventricular and diastolic pressure of 7.  
Echocardiogram revealed a slightly enlarged left ventricle.  
Systolic function was moderately reduced at 35 percent.  The 
anterior wall and septum were hypokinetic and the left atrium 
was slightly enlarged.  Afib was refractory to cardioversion.  
The veteran was discharged on January 6, 2000 and principal 
diagnoses included coronary artery disease, status post 
coronary artery bypass graft in 1988, new onset afib, 
symptomatic nonsustained ventricular tachycardia, 
hypertension, and asbestosis.  

The veteran was seen at a VA medical facility in January 2000 
with complaints of a productive cough with thick white 
sputum.  Assessment was bronchitis - asbestosis.  He was 
treated with antibiotics, Robitussin, and albuterol inhaler.

The veteran was seen as a walk-in at the VAMC Cincinnati in 
May 2000.  He was complaining of progressive shortness of 
breath, dry cough, and back pain.  Examination of the lungs 
revealed a few coarse crackles in the left base.  The 
examiner suspected progression of underlying pulmonary 
fibrosis.  Non-contrast chest CT revealed bilateral lower 
lobe rounded atelectasis, pleural thickening, and parenchymal 
scar.  The findings were likely related to prior complicated 
pleural effusions.  Asbestos exposure was a possibility but 
the findings were not diagnostic of asbestosis.  

PFT dated in July 2000 reported a FEV-1/FVC of 61 percent.  
The report indicated that spirometry revealed a moderately 
severe obstructive defect and lung volumes revealed air 
trapping.  The DLCO was moderately diminished.  The ABG was 
within normal limits.  In comparison with the last study of 
December 30, 1999, there had been a slight decrease in DLCO, 
evidence of air trapping and no evidence of restrictive 
defect.

The veteran was seen in the walk-in clinic on February 6, 
2001 with complaints of cough with yellow phlegm and head 
congestion.  Oxygen saturation on room air was 96 percent.  
Examination of the lungs revealed a few crackles in the left 
base but no egophony changes.  The examiner indicated that 
symptoms suggested acute bronchitis versus early community 
acquired pneumonia given changes at the left base.  The 
veteran was not at all hypoxic.  The plan was to treat 
aggressively with augmentin for 10 days and with guaifenesin 
to help expectorate.  Chest x-ray revealed right lower lobe 
rounded atelectasis that had not significantly changed since 
May 2000.

Telephone triage notes indicate that the veteran called on 
February 9, 2001.  He reported that there was no improvement 
in his general condition with the additional onset of bloody 
sputum.  He reported that he was weaker and felt awful.  The 
veteran was subsequently seen and assessment was harsh cough 
with hoarseness.  Chest x-ray revealed no interval change 
when compared to the February 6, 2001 x-ray.  The plan was to 
continue the augmentin and take cough medicine with codeine.

Records from VAMC Chillicothe indicate that the veteran was 
seen on February 20, 2001 with complaints of a hard cough and 
blood streaked sputum.  Chest x-ray showed no evidence of 
pneumonia.  Assessment was bronchitis.  

The veteran was seen in March 2001with continued complaints 
of a cough, soreness in his rib cage, and yellowish-brown 
sputum.  Assessment included chronic bronchitis and chronic 
obstructive pulmonary disease (COPD).  The veteran returned a 
few weeks later with continued complaints of a persistent 
cough.  Examination of the chest revealed occasional mid post 
field rhonchi with low-pitched wheeze, no rales.  Assessment 
was persistent cough, questionable etiology.  

The veteran returned in May 2001, again with complaints of a 
persistent cough.  On examination, the lungs were clear to 
auscultation.  Assessment was chronic bronchitis from element 
of COPD.  Chest x-ray revealed no acute pulmonary parenchymal 
abnormalities.  

Echocardiogram in May 2001 revealed left ventricular systolic 
dysfunction.  

In June 2001, the veteran testified that he is having trouble 
with pneumonia and bronchitis.  He coughs all the time and 
has a lot of tightening in his chest.  Sometimes his chest 
gets real sore.  He is always short of breath and his chest 
feels heavy.  He experiences lightheadedness and has passed 
out 3 or 4 times from the dizziness.  He has a lot of 
wheezing especially at nighttime.  He is unable to walk very 
far.  He cannot mow his grass or shovel snow and he does not 
do any yard work.  The veteran's wife testified that he is 
becoming progressively weaker and she is with him almost all 
of the time.

Chest x-rays dated in November 2001 showed pulmonary 
emphysema.  There was no evidence of congestive heart failure 
or pneumonia.  

The veteran submitted private medical records from Clermont 
Mercy Hospital.  PFT dated January 14, 2002 reported pre-drug 
values as FEV-1 of 60 percent of predicted, and FEV-1/FVC of 
78 percent.  Post-drug values were reported as FEV-1 of 49 
percent of predicted and FEV-1/FVC of 67 percent.  Diffusing 
capacity of carbon monoxide (DCO) was 51 percent.  The 
examiner noted that testing was done with excellent effort 
and cooperation with some difficulty reproducing maneuvers 
due to dyspnea and pain in the chest area.  Test results were 
interpreted as follows:

Pulmonary function testing consistent 
with a mixed defect.  There is a mild 
obstructive and mild restrictive defect.  
There is also a markedly reduced DLCO.  
Obstructive defects are seen in diseases 
such as emphysema and chronic bronchitis.  
Restrictive defects can be seen in 
various interstitial lung diseases, 
mechanical defects such as obesity or 
kyphoses, neuromuscular disorders 
resulting in respiratory muscle weakness, 
congestive heart failure, or where there 
has been resection of all or part of 
lung.

The veteran was admitted to VAMC Chillicothe in January 2002 
with a history of shortness of breath and pain in the upper 
back and right lower chest following PFT.  The veteran 
underwent cardiac monitoring and was discharged the following 
day.  

The veteran was admitted to VAMC Cincinnati on February 9, 
2002 following an episode of syncope and a traumatic head 
injury.  Cardiology was consulted and a pacemaker was placed.  
The veteran was discharged on February 22, 2002 in stable 
condition.  

The veteran underwent a VA examination in February 2003.  The 
veteran reported progressively worsening shortness of breath 
and dyspnea on exertion, especially bad in the last 1 to 2 
years.  He can walk less than half a block and is able to 
climb only a half a flight of stairs before having to stop.  
He has a frequent cough and chronic fatigue.  He has had 
multiple treatments including different inhalers and 
Prednisone, without improvement.  He has an extensive cardiac 
history.  

On physical examination, the lung fields were clear to 
auscultation bilaterally.  PFT dated in January 2003 reported 
a pre-drug FEV-1 of 49 percent of predicted, and FEV-1/FVC of 
77 percent.  Post-drug FEV-1 was 51 percent of predicted and 
FEV-1/FVC was 65 percent.  DLCO was 41 percent.  Results were 
consistent with moderate COPD and moderate restrictive lung 
disease.  The diffusion capacity was normal when corrected 
for the reduced lung volume.  The examiner noted that PFT in 
July 2000 showed moderate obstructive pulmonary disease and 
mild restrictive disease; and PFT in December 1999 showed 
moderate COPD and no evidence of restrictive disease.  Chest 
x-ray revealed median sternotomy wire from previous bypass 
surgery with pleural thickening and atelectasis, which were 
unchanged from previous studies.  

The examiner indicated that the veteran has worsening 
symptoms and worsening PFT.  He is independent in the 
activities of daily living.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran was granted service connection in 
February 1999 and notified of this decision in March 1999.  A 
hospital discharge summary was received in January 2000 and 
the RO reevaluated the veteran's claim.  In February 2000, he 
submitted a notice of disagreement.  Because the veteran's 
disagreement was within one year of the notice of the initial 
grant of service connection, the Board will consider the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

The RO evaluated the veteran's restrictive lung disease 
pursuant to Diagnostic Code 6899-6845.  Under the general 
rating formula for restrictive lung disease (diagnostic codes 
6840 through 6845) a FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, warrants a 
100 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6845 (2003).  

A FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), warrants a 60 percent evaluation.  
Id.  

A FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted, 
warrants a 30 percent evaluation.  Id.  

A FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent, warrants a 10 
percent evaluation.  Id.

Supplementary information published with the promulgation of 
the current rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

On review, the medical evidence indicates that the veteran 
suffers from a chronic cough and is frequently treated with 
antibiotics due to bronchitis.  He also receives significant 
treatment for cardiac problems.  PFT dated January 14, 2002 
report a post-drug FEV-1 of 49 percent predicted, and based 
on this finding, a 60 percent evaluation is warranted.  The 
FEV-1 findings were similar on PFT at a VA facility in 
February 2003.  Prior to January 14, 2002, an evaluation in 
excess of 30 percent is not warranted because the evidence 
does not establish a FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, and there is no evidence of maximum oxygen 
consumption of 15 to 20 ml/kg/min.

An evaluation in excess of 60 percent, however, is not 
warranted for the period beginning January 14, 2002.  
Diagnostic testing does not indicate a FEV-1 of less than 40 
percent predicted, a FEV-1/FVC less than 40 percent, or DLCO 
(SB) of less than 40 percent predicted.  Further, there is no 
evidence of maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption, cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes of acute 
respiratory failure, and the veteran does not currently 
require outpatient oxygen therapy.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
restrictive airway disease and there is no objective evidence 
that it has a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to January 14, 2002, an evaluation in 
excess of 30 percent for restrictive airway disease is 
denied.

For the period beginning January 14, 2002, a 60 percent 
evaluation, and no more, for restrictive airway disease is 
granted, subject to the regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



